Exhibit 10.1
Vulcan Materials Company
Executive Deferred
Compensation Plan
As Amended Through December 11, 2008

 



--------------------------------------------------------------------------------



 



Contents

         
Article 1. Establishment and Purpose
    1  
 
       
Article 2. Definitions
    1  
 
       
Article 3. Administration
    3  
 
       
Article 4. Eligibility and Participation
    3  
 
       
Article 5. Deferral Opportunities
    4  
 
       
Article 6. Individual Accounts and Crediting of Investment Returns
    9  
 
       
Article 7. Rabbi Trust
    10  
 
       
Article 8. Change in Control
    10  
 
       
Article 9. Beneficiary Designation
    11  
 
       
Article 10. Withholding of Taxes
    11  
 
       
Article 11. Amendment and Termination
    11  
 
       
Article 12. Miscellaneous
    12  

 



--------------------------------------------------------------------------------



 



Vulcan Materials Company
Executive Deferred Compensation Plan
Article 1. Establishment and Purpose
     1.1 Establishment. Vulcan Materials Company, a New Jersey corporation,
established, effective as of October 9, 1998, a deferred compensation plan for
key management employees as described herein, which is known as the “Vulcan
Materials Company Executive Deferred Compensation Plan” (the “Plan”). This
restatement shall be effective December 11, 2008 (the “Effective Date”), except
as otherwise provided.
     1.2 Purpose. The primary purpose of the Plan is to provide eligible
employees of the Company with the opportunity to defer a portion of their
compensation in a tax-efficient manner. By adopting the Plan, the Company
desires to enhance its ability to attract and retain management employees of
outstanding competence.
Article 2. Definitions
     2.1 Definitions. Whenever used herein, the following terms shall have the
meanings set forth below, and when the meaning is intended, the term is
capitalized:
          (a) “Accrued Rabbi Trust Obligations” means the then current aggregate
deferred compensation account balances of all Participants, consisting of each
Participant’s deferrals and the net investment gain or loss thereon.
          (b) “Annual Bonus” means any incentive award based on an assessment of
performance, payable in cash by the Company to a Participant with respect to the
Participant’s services during a Plan Year. The Term “Annual Bonus” shall not
include incentive awards that relate to a period exceeding one year. An Annual
Bonus shall be deemed to be earned when the Participant performs the related
services regardless of when it is paid.
          (c) “Base Salary” means all regular, basic wages, before reduction for
amounts deferred pursuant to the Plan or any other plan of the Company, payable
in cash to a Participant for services to be rendered during the Plan Year,
exclusive of any Annual Bonus, Long-Term Incentive Awards, other special fees,
awards, or incentive compensation, allowances, or amounts designated by the
Company as payment toward or reimbursement of expenses.
          (d) “Board” or “Board of Directors” means the Board of Directors of
the Company.
          (e) “Change in Control” means a change in control as defined in
regulations or other guidance under Section 409A of the Code.
          (f) “CEO” means the Chief Executive Officer of the Company.
          (g) “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

1



--------------------------------------------------------------------------------



 



          (h) “Committee” means the Compensation Committee of the Board (or any
other committee designated by the Board that is eligible to administer the Plan
in accordance with Rule 16b-3 under the Exchange Act).
          (i) “Company” means Vulcan Materials Company and also includes any
“Employing Company” as such term is defined in the Salaried Retirement Income
Plan.
          (j) “Company Stock” means the common stock of the Company.
          (k) “DSU Participant” means an employee who, as of December 31, 2006,
has an outstanding “Deferred Stock Unit Award” under the 1996 Long-Term
Incentive Plan. All references in the Plan to a DSU Participant are effective
December 31, 2006, except as otherwise stated.
          (l) “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.
          (m) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (n) “Long-Term Incentive Award” means a compensation vehicle that
provides for the accumulation of value over a time period longer than one year,
including, but not limited to, stock options, restricted stock, performance
shares, and performance units; but the term shall not include this Plan, any
other elective deferred compensation plan, or any tax-qualified or nonqualified
retirement plan of the Company.
          (o) “Participant” means any key management employee of the Company who
has been approved by the Committee for participation in the Plan under
Section 4.1 and any DSU Participant.
          (p) “Payout Year” means the calendar year in which the payout
contemplated by Section 5.4 is made or commences.
          (q) “Plan Year” means the calendar year.
          (r) “Rabbi Trust” means a grantor trust, as described in Section 677
of the Code, that is established by the Company as provided in Article 7.
          (s) “Rabbi Trust Agreement” meaning the instrument establishing the
Rabbi Trust, as such instrument may be amended from time to time.
          (t) “Retirement” means a termination of a Participant’s employment
with the Company after attaining age 55.
          (u) “Salaried Retirement Income Plan” means the Retirement Income Plan
for Salaried Employees of Vulcan Materials Company, and any successor plan
thereto.

2



--------------------------------------------------------------------------------



 



     2.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term shall include the feminine, the plural shall include the
singular, and the singular shall include the plural.
Article 3. Administration
     3.1 The Committee. The Plan shall be administered by the Committee. In no
event shall any member of the Committee be a Participant.
     3.2 Authority of the Committee.
          (a) Subject to the terms of the Plan, the Committee shall have full
power and discretionary authority (i) to select the employees who are eligible
to participate in the Plan, (ii) to determine the terms and conditions of each
Participant’s participation in the Plan, (iii) to construe and interpret the
Plan and any agreement or instrument entered into under the Plan, (iv) to
establish, amend, and waive rules and regulations for the Plan’s administration,
(v) subject to the provisions of Article 11, to amend the Plan and any agreement
or instrument entered into under the Plan or to terminate the Plan, (vi) to
appoint and remove the trustee and the recordkeeper for the Rabbi Trust, and to
direct the trustee and the recordkeeper with respect to their duties under the
agreements pertaining to the Rabbi Trust, and (vii) to make any other
determinations that may be necessary or advisable for the administration of the
Plan, provided that the Committee shall not have authority to alter the time or
form of payment under the Plan except as permitted under Section 409A of the
Code.
          (b) To the extent permitted by law, the Committee (i) may delegate any
or all of its authority granted under the Plan to one or more executives of the
Company (provided that no executive of the Company who is a Participant shall
exercise any discretion with respect to his own participation in the Plan) and
(ii) may designate one or more individuals who are not Participants (but who may
be employees of the Company) to carry out ministerial duties related to the
administration of the Plan, except that the Committee shall not delegate
responsibility for any matter involving a person subject to Section 16 of the
Exchange Act if a decision by the Committee as to such matter would have the
effect of exempting a transaction under the Plan from the application of Section
16(b) of the Exchange Act pursuant to Rule 16b-3 or any successor rule
thereunder.
     3.3 Decisions Binding. All determinations and decisions of the Committee
(or of any person to whom the Committee has delegated its authority) under the
Plan, including questions of construction and interpretation, shall be final,
conclusive, and binding on the employees of the Company, the Participants and
their beneficiaries and estates. Whenever the Plan authorizes the Committee or
any other person to exercise discretion with respect to any matter, such
discretion may be exercised in the sole and absolute discretion of the Committee
or such person, subject only to the terms of the Plan and applicable
requirements of law.
Article 4. Eligibility and Participation
     4.1 Eligibility. Eligibility to participate in the Plan is limited to a
select group of management or highly compensated employees consisting solely of
(a) key management employees who are nominated to participate in the Plan by the
CEO and who are approved by

3



--------------------------------------------------------------------------------



 



the Committee, and (b) effective December 31, 2006, all other employees who, on
December 31, 2006, have outstanding Deferred Stock Unit Awards under the 1996
Long-Term Incentive Plan but only with respect to the deferral of Deferred Stock
Unit Award.
     4.2 Participation.
          (a) Each employee approved for participation in the Plan by the
Committee shall have the opportunity to defer the receipt of compensation
otherwise payable to the Participant in accordance with the provisions of
Article V. This opportunity shall continue in effect until the Participant is
notified by the Committee that he has ceased to be eligible to make such
deferrals.
          (b) The Committee may at any time and for any reason determine that a
Participant (other than a DSU Participant) no longer is eligible to make
deferrals under Article V. Upon being notified in writing of the Committee’s
decision, such a Participant shall become an inactive Participant that retains
all of the rights of a Participant under the Plan, except for the right to make
further deferrals. However, no deferral election will be cancelled after it has
become irrevocable under Section 409A of the Code (generally after December 31
of the year before the year in which the compensation to be deferred begins to
be earned).
          (c) A DSU Participant shall have the opportunity to defer payment of
Deferred Stock Units by making a deferral election by December 31, 2006, in
accordance with the procedures established by the Committee, and the terms of a
Participant’s deferral election with respect to performance share units shall be
determined by the terms of the Participant’s deferral election forms.
Article 5. Deferral Opportunities
     5.1 Amounts Which May Be Deferred.
          (a) An eligible Participant may irrevocably elect, prior to any Plan
Year, to defer (i) up to 50% of his Base Salary earned during the Plan Year and
(ii) up to 100% of his Annual Bonus for the Plan Year.
          (b) In the event that a Participant first becomes eligible to
participate in the Plan after the beginning of a Plan Year and such Participant
was first hired by the Company in such Plan Year, the Committee may allow such
Participant to elect to defer up to 50% of his Base Salary earned subsequent to
the date on which a valid Deferral Election Form (as described in Section 5.2)
is received by the Company from the Participant (and no portion of his Annual
Bonus for such Plan Year).
          (c) The Committee, in its discretion, also may permit the deferral of
Long-Term Incentive Awards in accordance with such rules and regulations as the
Committee may establish, and these rules and regulations may provide for payment
options that differ from those set forth in this Article V. To the extent that
any payment of those awards will be made by the Plan in Company Stock, the
Company Stock will be issued under the plan under which the award was issued.

4



--------------------------------------------------------------------------------



 



          (d) A Participant at all times shall be 100% vested in his deferrals
under the Plan and all earnings thereon.
     5.2 Timing of Deferral Elections. Except as provided in the two following
sentences, a Participant’s election to defer compensation under the Plan shall
be made within 30 calendar days before the beginning of the Plan Year in which
the compensation to be deferred is earned. If a Participant is notified during a
Plan Year that he is eligible to participate in the Plan for the remainder of
the Plan Year and the Participant was first hired by the Company in such Plan
Year, such election shall be made within 30 days following the date the
Committee approves the Participant’s eligibility for participation in the Plan,
subject to Treas. Reg. § 1.409A-2(a)(7) (which limits the ability of a rehired
employee to make a deferral election during the year of rehire if the employee
has, in the past, been eligible to participate in a deferred compensation plan
of the Company). All deferral elections shall be made by means of a “Deferral
Election Form” that is executed by the Participant and delivered to the Company.
The Deferral Election Form shall provide for the specification by an eligible
Participant of:
          (a) the amount of compensation to be deferred during the Plan Year in
accordance with the terms of Section 5.1;
          (b) the length of deferral of such deferred amounts, and the earnings
thereon, in accordance with the terms of Section 5.3; and
          (c) the form of payout of such deferred amounts, and the earnings
thereon, in accordance with the terms of Section 5.4.
     5.3 Length of Deferral.
          (a) Each Participant who makes a deferral election as to any Plan Year
may elect the length of such deferral by designating a Payout Year. Such
election shall be irrevocable except as otherwise provided in Section 5.5. The
deferral of Base Salary and the deferral of the Annual Bonus in any Plan Year
shall be considered separate deferral elections and each may be deferred to a
different Payout Year. Deferral elections are subject to the following
limitations, unless the Committee permits otherwise:
(i) The Payout Year designated shall be no earlier than the second year
following the end of the Plan Year in which the compensation deferred is earned;
and
(ii) The Payout Year shall not be later than the year following the
Participant’s 65th birthday.
All deferral elections are subject to Section 8(a), which requires an immediate
lump-sum payment in the event of a Change in Control.
          (b) In the event that a deferral election is made and no Payout Year
is designated, the Participant shall be deemed to have elected a deferral until
the Payout Year following the Participant’s separation from service. If payment
is made on account of a

5



--------------------------------------------------------------------------------



 



separation from service, payment shall be no earlier than the seventh month
following the Participant’s separation from service.
          (c) Notwithstanding the Payout Years designated by a Participant
pursuant to this Section 5.3 or the form of payout elected by a Participant
pursuant to Section 5.4, if at any time before a Participant’s entire account
under the Plan is paid out, a Participant’s employment with the Company is
terminated for any reason other than Retirement or the Participant dies, (i) all
Payout Years shall be accelerated to the year following the year in which the
termination of the Participant’s employment or death occurs, and (ii) all
deferred amounts, and the earnings thereon, for all Plan Years shall be paid to
the Participant (or beneficiary) in a single lump-sum cash payment in such year.
In addition, the payment of a lump sum on account of the Participant’s
termination of employment (other than for death) shall not occur earlier than
the seventh month following the Participant’s termination of employment.
          (d) If the Internal Revenue Service determines that a Participant or
beneficiary is subject to federal income tax on an amount credited to the
Participant’s account under the Plan before that amount would otherwise become
payable under the Plan, the amount that is then required to be included in
income shall be paid to the Participant or beneficiary in a single lump-sum cash
payment as soon as practicable after the Committee is notified or the Internal
Revenue Service’s determination. In addition, the Plan shall accelerate the time
of payment to pay the Federal Insurance Contributions Act (FICA) tax imposed
under Code Sections 3101, 3121(a), and 3121(v)(2), where applicable, on
compensation deferred under the Plan (the “FICA Amount”). Additionally, the Plan
shall accelerate the time of payment to pay the income tax at source on wages
imposed under Code Section 3401 or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA Amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Code section 3401 wages and taxes. However, the
total payment as a result of this acceleration must not exceed the aggregate of
the FICA Amount, and the income tax withholding related to such FICA Amount. The
payments under this paragraph shall be paid in accordance with subject to Treas.
Reg. § 1.409A-3(j)(4)(vi) and (vii) (or any subsequent regulation).
     5.4 Form of Payout.
          (a) Each participant who makes a deferral election as to any Plan Year
may elect as the form of payout either (i) a single lump-sum payment or (ii) up
to fifteen approximately equal annual installment payments (such number to be
specified by the Participant); provided that all compensation (whether Base
Salary or Annual Bonus) deferred to a specific Payout Year (regardless of the
Plan Year for which the compensation is deferred) shall be payable in the same
form. Such election shall be irrevocable except as otherwise provided in
Section 5.5. If no such election is made, then all deferred amounts, and the
earnings thereon, shall be paid in the form of a single lump-sum payment. All
deferral elections are subject to Section 8(a), which requires an immediate
lump-sum payment in the event of a Change in Control.
          (b) Lump-sum and installment payments shall be made on the following
terms:

6



--------------------------------------------------------------------------------



 



(i) Lump-Sum Payment. Each payout to be made in the form of a single lump-sum
payment shall be made in cash on or before the last business day of March in the
Payout Year (except, if paid on account of a termination of employment, payment
shall be made in the seventh month following termination of employment, if
later).
(ii) Installment Payments. The first installment payment of a payout to be made
in installments shall be made in cash on or before the last business day of
March in the Payout Year (except, if paid on account of a termination of
employment, the first installment payment shall be made in the seventh month
following termination of employment, if later). The remaining installment
payments shall be made in cash each year thereafter, on or before the last
business day of March of such year, until the entire balance of such
Participant’s applicable account has been paid in full. Earnings shall continue
to accrue to the Participant’s account during the payment period. The amount of
each installment payment shall be equal to the balance remaining in the
applicable account immediately prior to each such payment divided by the number
of installment payments remaining (including the installment payment immediately
due).
          (c) Following the Retirement termination of a Participant,
notwithstanding the forms of payout elected by a Participant pursuant to this
Section 5.4 for all remaining Payout Years, if, on the date any lump-sum or
installment payment is due, the payment to be made would cause the aggregate
amount of all of the Participant’s account balances under the Plan to fall below
$50,000, then the amount due, and the remaining balance of each of the
Participant’s accounts, shall be paid to such Participant on such date in a
single lump-sum cash payment.
          (d) Notwithstanding the provisions of this Section 5.4, if a
Participant is a “covered employee” (within the meaning of Section 162(m)(3) of
the Code) when a payment is scheduled to be made under the Plan, any portion of
the payment that would be nondeductible under Section 162(m) of the Code (when
considered with all other compensation that the Participant is expected to
receive in the same taxable year) shall be deferred, and shall be paid on the
earliest date on which it would be deductible under Section 162(m). Any delay
imposed by this paragraph shall occur in accordance with Treas. Reg.
§ 1.409A-2(b)(7)(i) (or any subsequent regulation), and any payment that is
delayed until on or after the Participant’s termination of employment shall be
paid no earlier than in the seventh month following the Participant’s
termination of employment.
          (e) If the Company fails to make any payment due under the Plan within
90 days after it first becomes due, the Committee shall direct the trustee of
the Rabbi Trust to make the payment from the Rabbi Trust (to the extent there
are assets in the Rabbi Trust available to make the payment).
     5.5 Change in Deferral Election.
          (a) Postponement With Committee Consent. A Participant may change from
the Payout Year he has previously elected to a later Payout Year, or to allow an
increase in

7



--------------------------------------------------------------------------------



 



the number of payments he has previously elected, or both, subject to the
following requirements:
     (i) The Participant may make such change only once with respect to Base
Salary earned in the same calendar year, and the change must apply to all Base
Salary earned in the same calendar year (and related investment returns).
Similarly, the Participant may make such change only once with respect to Annual
Bonus earned in the same calendar year, and the change must apply to the entire
Annual Bonus earned in the same calendar year (and related investment returns).
For example, if the Participant initially elects for Base Salary earned in 2009
to be paid in 2012, the Participant may change the Payout Year from 2012 to a
later year with respect to all Base Salary earned in 2009, and, after this
change, the Participant may not again change the Payout Year for Base Salary
earned in 2009.
     (ii) Any change under this Section 5.5(a) must be made at least 12 months
before January 1 of the scheduled Payout Year.
     (iii) The new Payout Year must be at least 5 years after the original
Payout Year.
          (b) Change As a Result of Financial Hardship. If a Participant
establishes, to the satisfaction of the Committee, severe financial hardship,
the Committee may:
     (i) authorize the cessation of deferrals by such Participant, in which case
future deferrals shall be made only pursuant to an election under Section 5.2;
     (ii) provide that all or a portion of the amounts previously deferred by
the Participant shall immediately be paid in a single lump-sum cash payment.
          (c) Hardship Criteria. Severe financial hardship will be deemed to
exist in the event of an unanticipated emergency that is caused by the
Participant’s long and serious illness, impending bankruptcy, or a similar event
that is beyond the control of the Participant and that would result in severe
financial hardship to the Participant if cessation of deferrals or modified
payments were not permitted. The amount distributed pursuant to Section 5.5(b)
shall not exceed that amount which the Committee determines to be reasonably
necessary for the Participant to meet the financial hardship at the time of
distribution (which may include amounts necessary to pay any Federal, state,
local, or foreign income taxes or penalties reasonably anticipated to result
from the distribution), taking into account any additional compensation that is
available upon a cancellation of a deferral election as a result of the
financial hardship.
          (d) Other Criteria. The Committee’s decision with respect to the
manner, if at all, in which the Participant’s future deferral opportunities
shall cease, and/or the manner in which, if at all, the payment of deferred
amounts to the Participant shall be modified, shall be final, conclusive, and
not subject to appeal. If a Participant is a “covered employee” (within the
meaning of Section 162(m)(3) of the Code), any change in the Participant’s
payout election shall

8



--------------------------------------------------------------------------------



 



be subject to the limitation described in Section 5.4(d). Any distribution made
on account of a financial hardship shall comply with Treas. Reg.
§ 1.409A-3(i)(3)(i) or any subsequent regulation.
Article 6. Individual Accounts and Crediting of Investment Returns
     6.1 Participant’s Accounts.
          (a) The Company shall establish and maintain a separate bookkeeping
account for each deferral made by a Participant, and the earnings thereon.
Deferrals shall be credited to a Participant’s account as of the date the amount
deferred otherwise would have become due and payable to such Participant. Each
Participant shall be furnished a statement of his deferred compensation account
balances at least annually.
          (b) The establishment and maintenance of such deferred compensation
accounts by the Company shall not be construed as entitling any Participant to
any specific assets of the Company. The rights of Participants to receive any
distribution under the Plan shall be an unsecured claim against the general
assets of the Company.
     6.2 Investment Returns on Deferred Amounts.
          (a) All compensation deferred by a Participant pursuant to Section 5.1
shall be deemed invested, as directed by the Participant, in one or more of the
investment alternatives made available from time to time by the Committee. Each
such investment election shall be made (i) by means of the execution by the
Participant and delivery to the Company of a “New Investment Election Form” or
(ii) by means of such other methods as the Committee shall approve. The
Committee shall specify the available investment alternatives and may adopt such
rules and procedures for the allocation of deferrals among such investment
alternatives as the Committee deems necessary or appropriate. An investment
election shall be effective for all subsequent deferrals under the Plan until
the Participant makes a new investment election.
          (b) A Participant shall be permitted, at any time and from time to
time, to reallocate his deferred compensation account balances under the Plan
among the investment alternatives then available, subject to right of the
Committee to impose such restrictions on a Participant’s ability to change
investment elections as the Committee deems necessary or appropriate. The
election of a Participant to reallocate account balances shall be made by means
of a form provided to the Participant by the Committee for such purpose, and
shall become effective as soon as practicable after a properly-executed form is
received by the Committee from the Participant.
          (c) The balances of each Participant’s deferred compensation accounts
shall be credited with earning and charged with losses based upon the actual
results that would have been achieved had such balances actually been invested
pursuant to the investment elections of the Participant.
          (d) The Company shall have no obligation to invest the compensation
deferred under the Plan, or the earnings thereon, in any of the investment
alternatives selected by Participants.

9



--------------------------------------------------------------------------------



 



          (e) Notwithstanding any other provision of this Section 6.2, the
Committee may provide that payments of Long-Term Incentive Awards that are
deferred under this Plan are deemed to be invested solely in Company Stock or in
a unitized fund consisting primarily of Company Stock, and the amount of any
dividends that would have been paid if these deferred payments had actually been
invested in Company Stock will be credited to the Participant’s account in the
form of an additional deemed investment in Company Stock or in such unitized
fund.
     6.3 Charges Against Accounts. All payments made to a Participant under the
Plan shall be charged against such Participant’s accounts when and as made.
Article 7. Rabbi Trust
     7.1 Establishment of a Rabbi Trust. As soon as administratively practicable
following the Effective Date, the Company shall establish an irrevocable Rabbi
Trust to accumulate assets that will assist the Company in meeting its
obligation under the Plan. The Rabbi Trust shall have an independent trustee
that is selected by the Company. The trust agreement with respect to the Rabbi
Trust shall provide that the assets of the Rabbi Trust shall at all times be
specifically subject to the claims of the Company’s general creditors in the
event of the bankruptcy or insolvency (as defined by the Rabbi Trust Agreement)
of the Company.
     7.2 Funding of the Rabbi Trust. The Company may contribute cash, Company
Stock, or any other asset to the Rabbi Trust, as the Company deems appropriate.
It is intended that the Rabbi Trust will hold assets with a value approximately
equal to the Accrued Rabbi Trust Obligations. However, the funding of the Trust
shall comply with Section 409A(b) of the Code, including the restrictions on
maintaining assets outside of the United States and on maintaining assets in
trust during a restricted period with respect to a single-employer defined
benefit plan.
Article 8. Change in Control
     8.1 Change In Control. Upon the occurrence of a Change in Control:
          (a) The Company shall, within ten business days after the Change in
Control, accelerate all deferred amounts to the date of the Change in Control
and pay all such deferred amounts, and the earnings thereon, to each Participant
or Beneficiary in a single lump-sum cash payment.
          (b) The composition of the Committee immediately prior to the Change
in Control shall not be changed after the Change in Control, except with the
consent of a majority of the Continuing Directors. If, after the Change in
Control, a member of the Committee resigns or is unable to serve due to death or
disability, the remaining members of the Committee shall appoint a replacement.
          (c) The Company promptly shall reimburse a Participant for all legal
fees and expenses reasonably incurred in successfully enforcing any right or
benefit under the Plan. Any reimbursement of legal fees paid to a Participant
pursuant to this paragraph shall be paid no later than the end of the
Participant’s taxable year next following the Executive’s taxable year of the

10



--------------------------------------------------------------------------------



 



Participant in which the related expense is incurred, and, if paid on account of
a separation from service, no earlier than the seventh month following the
Participant’s separation from service.
Article 9. Beneficiary Designation
     9.1 Designation of Beneficiary. Each Participant may designate a
beneficiary or beneficiaries who, upon the Participant’s death, will receive the
amounts that otherwise would have been paid to the Participant under the Plan.
All such designations shall be signed by the Participant, and shall be in such
form as is prescribed by the Committee. Each designation shall be effective as
of the date delivered to the Committee (or to a Company employee appointed by
the Committee to receive such designations); provided that the Committee must
receive any beneficiary designation or change therein before the Participant’s
death. A Participant may change his beneficiary designation at any time and from
time to time on such form as is prescribed by the Committee. In the event of the
death of the Participant, the payment of all amounts deferred under the Plan,
and the earnings thereon, shall be in accordance with the last written
beneficiary designation signed and delivered by the Participant and not revoked.
     9.2 Payment to Beneficiary. If a Participant dies before the Participant’s
account has been paid in full to the Participant, the payment of the remaining
amounts to the Participant’s beneficiary or beneficiaries shall be made in a
single lump-sum cash payment as provided in Section 5.3.
     9.3 Death of Beneficiary. In the event that all the beneficiaries of a
Participant predecease the Participant, all amounts deferred under the Plan, and
the earnings thereon, that would have been paid to the Participant under the
Plan shall be paid in a single lump-sum cash payment to the Participant’s
estate, or to the person or persons designated in writing by the Participant’s
estate.
     9.4 Ineffective Designation. In the event a Participant does not designate
a beneficiary, or for any reason such designation is ineffective, in whole or in
part, the amounts that otherwise would have been paid to the Participant under
the Plan shall be paid in a single lump-sum cash payment to the Participant’s
estate.
Article 10. Withholding of Taxes
     The Company shall have the right to either (i) require Participants to
remit to the Company, or any person or entity designated by the Committee to
administer the Plan, an amount sufficient to satisfy any applicable federal,
state, and local income and employment tax withholding requirements or (ii) to
deduct from any payment made pursuant to the Plan amounts sufficient to satisfy
such withholding requirements.
Article 11. Amendment and Termination
     The Company has the right to amend, suspend, or terminate the Plan at any
time by action of the Board of Directors, except that (i) no such amendment,
suspension, or termination shall, without the written consent of a Participant,
change the time or form of any payout under the Plan or otherwise adversely
affect, in any material respect, such Participant’s rights with respect to
amounts theretofore deferred under the Plan, and the earnings thereon, and (ii)

11



--------------------------------------------------------------------------------



 



following a Change in Control, the Company shall not amend Section 5.4(e),
Articles 3, 7 or 8, or this Article 11, and shall not amend any other provision
of the Plan in a manner that would alter the effect of Section 5.4(e), Articles
3, 7 or 8, or this Article 11.
Article 12. Miscellaneous
     12.1 Employment. No provision of the Plan, nor any action taken by the
Committee or the Company pursuant to the Plan, shall give or be construed as
giving a Participant any right to be retained in the employ of the Company, or
affect or limit in any way the right of the Company to terminate his employment.
     12.2 Notice. Any notice required or permitted to be given to the Committee
or the Company under the Plan shall be sufficient if in writing and hand
delivered, sent by registered or certified mail, or deliver in any other manner
authorized by the Committee, to the Committee (or to a person designated by the
Committee to receive such notices). Such notices, if mailed, shall be addressed
to the principal executive offices of the Company. Notice to any Participant
shall be given in any manner authorized by the Committee and, if mailed, shall
be sent to the Participant’s address as is set forth in the records of the
Company.
     12.3 Unfunded Plan. This Plan is intended to be an unfunded plan for tax
purposes and for purposes of Title I of ERISA. The Plan is intended primarily to
provide deferred compensation benefits for “a select group of management or
highly compensated employees” within the meaning of Sections 201, 301, and 401
of ERISA, and therefore is further intended to be exempt from the provisions of
Parts 2, 3, and 4 of Title I of ERISA. The Committee may terminate the Plan for
any or all Participants, subject to Article 11 and the requirements of
Section 409A of the Code, in order to achieve and maintain these intended
results.
     12.4 Successors. All obligations of the Company under the Plan shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect merger or consolidation, the purchase of
all or substantially all of the assets of the Company, or otherwise. The
provision of the Plan with respect to each Participant shall be binding on such
Participant’s heirs, executors, administrators or other successors in interest.
     12.5 Nontransferability. The Committee may recognize the right of an
alternate payee named in a domestic relations order to receive all or a portion
of a Participant’s benefit under the Plan, provided that (i) the domestic
relations order would be a “qualified domestic relations order” within the
meaning of Section 414(p) of the Code if Section 414(p) were applicable to the
Plan, (ii) the domestic relations order does not purport to give the alternate
payee any right to assets of the Company or its affiliates, and (iii) the
domestic relations order does not purport to give the alternate payee any right
to receive payments under the Plan before the Participant is eligible to receive
such payments. Except as set forth in the preceding sentence with respect to
domestic relations orders, and except as required under applicable federal,
state, or local laws concerning the withholding of tax, the rights of any
Participant or beneficiary to amounts deferred under the Plan, and the earnings
thereon, are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or any beneficiary, other than by will or by the
laws

12



--------------------------------------------------------------------------------



 



of descent and distribution. In no event shall the Company make any payment
under the Plan to any assignee or creditor of a Participant or beneficiary.
     12.6 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     12.7 Costs of the Plan. All costs of implementing and administering the
Plan shall be borne by the Company.
     12.8 Governing Laws. The Plan shall be governed by and construed in
accordance with the laws of the state of New Jersey, without giving effect to
any choice or conflict of law provision or rule.
     12.9 Section 409A of the Code. The Plan is intended, and shall be
construed, to comply with the requirements of Section 409A of the Code. However,
the Plan does not transfer to the Company or any entity or other individual
liability for any tax or penalty that is the responsibility of the Participant.
          (a) For purposes of the Plan, a “termination of employment” refers to
a “separation from service” within the meaning of Section 409A(a)(2)(A)(i) of
the Code and the regulations thereunder.
          (b) To comply with Section 409A of the Code, the following special
claims procedures apply in addition to any other claims procedures applicable to
the Plan. If a Participant or Beneficiary believes he or she is entitled to have
received benefits but has not received them, the Participant or Beneficiary must
accept any payment made under the Plan and make prompt and reasonable, good
faith efforts to collect the remaining portion of the payment, as determined
under Treas. Reg. § 1.409A-3(g). For this purpose (and as determined under such
regulation), efforts to collect the payment will be presumed not to be prompt,
reasonable, good faith efforts, unless the Participant or Beneficiary provides
notice to the plan administrator within 90 days of the latest date upon which
the payment could have been timely made in accordance with the terms of the Plan
and the regulations under Section 409A of the Code, and unless, if not paid, the
Participant or Beneficiary takes further enforcement measures within 180 days
after such latest date. In addition, a Participant or Beneficiary must exhaust
any other claims procedures established by the plan administrator before
initiating litigation.
     IN WITNESS WHEREOF, the Company has caused this Vulcan Materials Company
Executive Deferred Compensation Plan to be executed for and in its name and its
corporate seal to be hereto affixed and attested by its duly authorized
Secretary, this 11th day of December, 2008.

13



--------------------------------------------------------------------------------



 



                                  VULCAN MATERIALS COMPANY     ATTEST:          
     
 
                   
By:
  /s/ Jerry F. Perkins, Jr.       By:   /s/ Donald M. James    
 
                   
 
  Jerry F. Perkins, Jr.           Donald M. James    
 
  Corporate Secretary           Chairman and Chief Executive Officer    

CORPORATE SEAL

14